      Case 2:20-cr-00568-PA Document 32 Filed 05/18/21 Page 1 of 6 Page ID #:161



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     MORGAN J. COHEN (Cal. Bar No. Pending)
4    Assistant United States Attorneys
     General Crimes Section
5         1200 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone:     (213) 894-2848
7         Facsimile:     (213) 894-0141
          E-mail:        morgan.cohen@usdoj.gov
8

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 2:20-00568-PA

14             Plaintiff,                     GOVERNMENT’S SENTENCING POSITION
                                              FOR DEFENDANT RICHARD GESTRICH
15                   v.
                                              Sentencing Date: 06-07-2021
16   RICHARD GESTRICH,                        Sentencing Time: 8:30 a.m.
                                              Location: Courtroom of the
17             Defendant.                               Hon. Percy Anderson

18
19

20        Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorney Morgan J. Cohen,
23   hereby files its Sentencing Position regarding defendant Richard
24   Gestrich (“defendant”).
25        This position is based on:       the attached memorandum of points
26   and authorities; the files and records in this case; and the
27   Presentence Investigation Report (Dkt. No. 29 (“PSR”)) prepared by
28
      Case 2:20-cr-00568-PA Document 32 Filed 05/18/21 Page 2 of 6 Page ID #:162



1    the United States Probation and Pretrial Services Office (“USPO”);

2    and such further evidence and argument as the Court may permit.

3    Dated: May 18, 2021                  Respectfully submitted,

4                                         TRACY L. WILKISON
                                          Acting United States Attorney
5
                                          BRANDON D. FOX
6                                         Assistant United States Attorney
                                          Chief, Criminal Division
7

8                                            /s/
                                          MORGAN J. COHEN
9                                         Assistant United States Attorneys

10                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              2
      Case 2:20-cr-00568-PA Document 32 Filed 05/18/21 Page 3 of 6 Page ID #:163



1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.   INTRODUCTION

3         In March and April of 2020, defendant worked as an automated

4    teller machine (“ATM”) repair technician, servicing ATMs at banks

5    owned and operated by JPMorgan Chase Bank (“JPMorgan Chase”).             On

6    multiple occasions during those months, while servicing JPMorgan

7    Chase ATMs, defendant, with intent to steal, took and carried away

8    thousands of dollars in cash currency belonging to JPMorgan Chase.

9    In total, defendant stole $317,785.        Based on this conduct, in March

10   2021, defendant pleaded guilty to count one of the six-count

11   indictment in this case, which charged defendant with bank theft, in

12   violation of 18 U.S.C. § 2113(b).

13        The government agrees with the USPO that under the Sentencing

14   Guidelines, the total offense level is 15, the criminal history

15   category is I, and the resulting Guidelines range is 18 to 24 months’

16   imprisonment.    With the government’s recommendation of a two-level

17   variance for acceptance of responsibility during the unprecedented

18   COVID-19 pandemic, the total offense level is 13, and the resulting
19   Guidelines range is 12 to 18 months’ imprisonment.

20        Consistent with its obligations in the plea agreement, the

21   government recommends that the Court impose a low-end sentence of 12

22   months’ imprisonment, followed by a three-year period of supervised

23   release.   A sentence of 12 months’ imprisonment is appropriate and

24   just under 18 U.S.C. § 3553(a).       The Court should also order

25   defendant to pay restitution in the amount of $317,785 as set forth

26   in the PSR.
27

28
      Case 2:20-cr-00568-PA Document 32 Filed 05/18/21 Page 4 of 6 Page ID #:164



1    II.   STATEMENT OF FACTS

2          As set forth in the plea agreement and summarized in the PSR,

3    while servicing ATMs at banks owned and operated by JPMorgan Chase on

4    multiple occasions in March and April 2020, defendant, with intent to

5    steal, took and carried away over $1,000 in cash currency belonging

6    to the JPMorgan Chase.      (PSR ¶ 11.)    Specifically, he stole the

7    following from JPMorgan Chase banks within the Central District of

8    California:

9          •   On March 18, 2020, $81,305 from a bank in Wilmington
10             California, Los Angeles County.

11         •   On April 17, 2020, $1,600 from a bank in Long Beach,
12             California, Los Angeles County.

13         •   On May 13, 2020, $81,960 from a bank in Beaumont, California,
14             Riverside County.

15         •   On May 13, 2020, $27,300 from a bank in Hemet, California,
16             Riverside County.

17         •   On May 13, 2020, $43,700 from a bank in Hemet, California,
18             Riverside County.
19         •   On May 14, 2020, $81,920 from a bank in San Bernardino
20             California, San Bernardino County.

21   (PSR ¶ 11.)     Each of these deposits was, at all times, insured by the

22   Federal Deposit Insurance Corporation.        (PSR ¶ 11.)

23   III. SENTENCING GUIDELINES CALCULATIONS

24         The parties entered into a written plea agreement on March 2,

25   2021.     (Dkt. 22.)1   The parties agreed to the application of certain

26   provisions under the Sentencing Guidelines, but each reserved the
27

28         1Pursuant to the change of plea hearing, the plea agreement was
     amended to identify Second Amended General Order 20-04. (Dkt. 28.)
                                        2
      Case 2:20-cr-00568-PA Document 32 Filed 05/18/21 Page 5 of 6 Page ID #:165



1    right to argue for additional specific offense characteristics,

2    adjustments, or departures under the Sentencing Guidelines.

3          The government concurs with the PSR’s calculation of defendant’s

4    total offense level of 15, which is consistent with the parties’

5    agreement:

6      Base Offense Level:            6                        USSG §2B1.1(a)(2)

7      Loss amount more than         +12                  USSG § 2B1.1(b)(1)(G)
       $250,000:
8

9
       Acceptance of                  -3                   USSG § 3E1.1(a), (b)
10     Responsibility:

11     Total Offense Level:           15

12   (PSR ¶¶ 18-29; Plea Agr. ¶ 13.)

13         As agreed by the parties in the plea agreement, the government

14   further recommends a two-level downward variance under § 3553(a) for

15   defendant’s early acceptance of responsibility during the current,

16   unprecedented COVID-19 pandemic.       (Plea Agr. ¶ 14.)      With this

17   decrease, defendant’s total offense level is 13.

18         The government also agrees with the PSR’s calculation of
19   defendant’s criminal history category of I, based on a criminal

20   history score of zero.     (PSR ¶¶ 31–38.)      Accordingly, with a total

21   offense level of 13 (including the government’s two-level variance)

22   and criminal history category of I, the Guidelines range would be 12

23   to 18 months’ imprisonment.

24   IV.   GOVERNMENT’S SENTENCING RECOMMENDATION

25         Based on the record as a whole, including the Guidelines factors

26   set forth above, and the § 3553(a) factors, the government recommends
27   that the Court sentence defendant to 12 months’ imprisonment,

28   followed by three years of supervised release.          Consistent with the

                                             3
      Case 2:20-cr-00568-PA Document 32 Filed 05/18/21 Page 6 of 6 Page ID #:166



1    plea agreement, this recommendation is at the low-end of the

2    applicable Guidelines range.

3         The government’s recommended low-end sentence of 12 months is

4    sufficient but not greater than necessary to accomplish the goals set

5    forth in 18 U.S.C. § 3553(a) in light of the mitigating and

6    aggravating factors in this case.       A 12-month sentence adequately

7    takes into account the seriousness of the offense and this

8    defendant’s personal history.       Although this defendant has no prior

9    criminal history or history of similar misconduct, defendant did take

10   advantage of his employment with a bank to steal over $300,000.               Some

11   period of incarceration is therefore necessary to punish for this

12   serious offense and to promote respect for the rule of law, and the

13   low-end sentence recommended by the government will accomplish those

14   goals.

15        The low-end sentence is further warranted by defendant’s early

16   acceptance of responsibility in light of the COVID-19 pandemic, as

17   reflected in the government’s variance recommendation.

18   V.   CONCLUSION
19        For the foregoing reasons, the government respectfully requests

20   that the Court impose a sentence of 12 months’ imprisonment, followed

21   by a three-year period of supervised release.

22

23

24

25

26
27

28

                                             4
